In a proceeding pursuant *367to SCPA 2110 to fix compensation for legal services rendered to the estate of Ethel Warner, the petitioner appeals from so much of a decree of the Surrogate’s Court, Suffolk County (Signorelli, S.), dated June 22, 1987, as fixed his legal fee at $1,500.
Ordered that the decree is modified, on the law, by deleting from the first decretal paragraph the amount "$1,500.00”, and substituting therefor the amount "$2,000.00”; as so modified, the decree is affirmed insofar as appealed from, without costs or disbursements.
The Surrogate properly determined that the petitioner was not entitled to the entire amount of legal fees requested, as some of the services for which the petitioner sought compensation were executorial in nature (see, SCPA 2307 [1]; Matter of Potts, 213 App Div 59, affd 241 NY 593). However, we find the amount awarded by the Surrogate for the legal services rendered by the petitioner inadequate to the extent indicated (see, Matter of Freeman, 34 NY2d 1, 9; Matter of Dowd, 74 AD2d 570). Mollen, P. J., Brown, Kunzeman and Kooper, JJ., concur.